Title: General Orders, 18 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Wednesday Septr 18th 1782
                     Parole Marseilles
                     Countersigns Ostend
                  Dunkirk
                  For the Day tomorrow Brigr Genl PattersonLt. Col. BarleyMajor RiceBrigade Major ConverseBrigade Qr master RipleyFor Duty the 2d Jersey & 2a Massachusetts regiments.
                  The fifth Connecticut regiment to furnish the relief for the fatigue, from the 8th Massachusetts regiment at the ferry tommow morning at sunrise.
                  A serjeant and ten men to be sent daily on fatigue to the flying hospital untill further orders.
                  At a Brigade General courtmartial held at the park of artillery at Burlington August 8th 1782 whereof Major Bauman was presedent William Salman and John Brown in the 2a regiment of artillery were tried for desertion and attempting to go to the enemy found guilty in breach of Article 1. Section 6 of the rules and articles of war and sentenced to suffer death.  two thirds of the court agreeing thereto.
                  The Commander in chief is under the necessity of disapproving the proceedings on account of the illegal constitution of the court, it being neither held by his order nor by that of a General officer commanding in the state of NewJersey—a new trial is ordered before a proper court.
                  From particular intercession and in consideration of peculiar circumstances attending his crime—The Commander in chief is pleased to remit the punishment assigned to Nathan Potter a soldier in the third Connecticut regiment, and orders him to be released from confinement and return to his duty.
                  The flat bottomed boats furnished by the several brigades to assist in transporting the French army are to be continued untill further orders.
                  There will be a general review on saturday next: no officer (or soldier who has a uniform suit and ought to appear in the ranks) is to be absent. The Commander in chief gives this early notice that the men may appear clean and to advantage.  The general has discovered at some of the late Manoeuvreings in some instances an inattention in marching; for, besides the loss of step, which alone is sufficient to give an awkward movement, to a division or platton, he has remarked that many of the soldiers do not step boldly and freely; but short and with bent knees.  The officers commanding plattons and divisions will see that these defects are remied and that their men while marching by the reviewing officer carry their bodies erect, look well up incline their heads to the right and look full in the face of that officer—this last to be considered as a standing order.
               